Citation Nr: 1615535	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 1986.  He passed away in October 2010, and the appellant is his widow.  

This matter comes before the Board of Veteran's Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the appellant testified at a hearing before a Decision Review Officer (DRO) at the RO.  Thereafter, in February 2016, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  The record contains a transcript from both hearings.


FINDINGS OF FACT

1.  The Veteran died in October 2010, at the age of 56.  The Veteran's certificate   of death listed the immediate cause of death as acute bronchopneumonia.  The certificate of death also listed as an other significant condition contributing to his death "injuries received to right hip limited his mobility."

2.  At the time of the Veteran's death, service connection had been established for right hip piriformis syndrome, evaluated as 30 percent disabling; and right inguinal herniorrhaphy, evaluated as 10 percent disabling.

3.  Resolving all doubt in the appellant's favor, the Veteran's right hip piriformis syndrome contributed to and ultimately aided or lent assistance to the production of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for cause of death may be awarded for a veteran's death resulting from a service-connected disability or a disability related to service.        38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  Id. 

The service-connected disability will be considered the principal (primary) cause   of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined   to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially  less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

The Veteran passed away in October 2010, at the age of 56.  His certificate of death listed the immediate cause of death as acute bronchopneumonia.  The certificate of death also listed as an other significant condition contributing to his death "injuries received to right hip limited his mobility."

At the time of the Veteran's death, service connection had been established for right hip piriformis syndrome, evaluated as 30 percent disabling; and right inguinal herniorrhaphy, evaluated as 10 percent disabling.  The combined disability rating for these disorders was 40 percent.

In December 2010, the appellant filed her present claim seeking entitlement to service connection for the cause of the Veteran's death.  In support of her claim, the appellant provided statements and testimony indicating that the Veteran's service-connected right hip piriformis syndrome was manifested by severe pain, and that this condition severely restricted the Veteran's physical activities.  She indicated that the Veteran's pain was treated with heavy doses of pain medication.  She also indicated that the pain, along with the physical limitations, led to depression, which further limited Veteran's activities for days at a time.

The appellant also submitted two private medical opinions in support of her claim.  A May 2013 medical opinion letter from D.H., M.D., noted that the Veteran had been receiving treatment for chronic pain resulting from his service-connected right hip piriformis syndrome, and that this condition led to his having depression.  The letter also noted that the Veteran's depression resulted in him staying in bed for days at a time, and that this, along with his right hip disability, predisposed him to getting pneumonia.  Dr. H. then opined that the Veteran's right hip disability had a causal relationship with his fatal pneumonia.  A November 2010 medical opinion letter from J.C., M.D., noted the Veteran's history of constant pain from his right hip, which was not relieved by treatment.  This letter also noted that the right hip pain caused a decrease in the Veteran's mobility and his day to day activities.      Dr. C. then opined that the Veteran's medical disability could contribute to the Veteran's cause of death.

The appellant's contentions herein are also supported by the Veteran's certificate   of death which listed the "injuries received to right hip limited his mobility" as an other significant condition contributing to his death.  The record also includes private treatment records indicating that the Veteran required a cane to ambulate.

Standing in contrast to this evidence is the March 2013 VA examiner's opinion, which concluded that the Veteran's right hip disability was less likely than not   caused by his death due to bronchopneumonia.  In support of this opinion, the VA examiner acknowledged that immobility has been associated with an increased risk for pneumonia among elderly payments.  The examiner noted, however, that while the Veteran's right hip pain limited his ability to function, it did not appear to render him immobile.  The VA examiner also noted that there are multiple other risk factors for increased risk of, and mortality due to pneumonia.

Based upon a longitudinal review of the evidence of record, and after resolving all doubt in the appellant's favor, the Board concludes the Veteran's right hip piriformis syndrome contributed to and ultimately aided or lent assistance to the production of the Veteran's death.  Accordingly, the claim for service connection for the cause of 
the Veteran's death is granted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


